Herlihy, P. J.
Appeal by the State from a judgment of .the Court of Claims, entered January 31, 1969, awarding the sum of $14,690 to the claimants as damages for a highway appropriation.' This case involved farm land located on the opposite side of Route 11 from the premises involved in the case of Lewis v. State of New York (33 A D 2d 627) handed down herewith. The expert witnesses for the parties to this appeal are the same as those who testified in the Lewis case, and the comparable sales utilized in this ease are the same as in that case. As noted in Lewis, there was evidence from which the court could determine that the frontage involved had .an enhanced value for residential and commercial purposes. In the present ease the court did not make specific *627findings of the value of each'of the varying? portions of the subject premises and then tabulate the same so' as to show the total before value and likewise-did not do the same in reaching its after value. However, the decision is sufficiently detailed so that each and every element of the values can readily be computed when the decision is taken as a whole.' The appellant in its brief has easily enough computed all of the damages both direct and consequential by using the values set forth by: the court in its decision. The appellant having been able to ascertain all of the essential evaluation elements and not raising any substantial question in regard thereto, the decision of the trial court should ■be affirmed (ef. Conklin v. State of New York, 82 A D. 2d 481, 485). Judgment affirmed, -with costs. Herlihy, P. J., Reynolds, Staley, Jr.,. Greenblott and Cooke, JJ., concur in memorandum by Herlihy, P. J.